Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US2015/0015402 to Boyd, et al. (“Boyd”).
Regarding claim 1, Boyd discloses “A mattress (20), comprising: a polyurethane layer; at least one intermediate layer (22) comprising at least one channel (30), at least one support element (32), or both, wherein a bottom-most intermediate layer is disposed directly above the polyurethane layer; and a comfort layer disposed directly above an uppermost intermediate layer.” (See Boyd. More specifically, see at least: annotated figure 7 and written description, paragraph [0042] --“A comfort layer 72, instead of or in addition to the foam layer 36, can be provided, sized the same as the mattress, and central recess 70 can be made to accommodate both the mattress and the comfort layer. Preferably, however, the comfort layer 72 is sized to overly both the mattress and the tray 60. The comfort layer 72 can also be made of a foam.”)
	Boyd does not explicitly disclose the type of foam used in each layer however, Boyd does teach the types of foam typically used in a foam mattress (PARA. [0032] --“The foam body 22 preferably comprises polyurethane foam, but could also be latex foam, gel-filled foams, and various viscoelastic foams (so-called "memory foams")... The foam body is preferably a single block of a single material with uniform properties; however the foam body could comprise multiple sections of the same foam with the same properties, the same foam with different properties, or different foams with different properties. These sections could be different layers, or different blocks arranged across the width or length to provide different support.” It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention (AIA ), to choose the appropriate material for a multi-layer foam mattress, since conventional mattress 100 formed using polyurethane foams is shown in FIG. 1. The mattress 100 conventional includes a top layer 102 and a bottom layer 104. The top layer 102 is generally designed for comfort and may include, for example, viscoelastic foam. The bottom layer 104 is generally for support and may include a closed or open cell structure polyurethane foam (PARA. [0006]).”

    PNG
    media_image1.png
    556
    1064
    media_image1.png
    Greyscale

	Regarding claim 2, Boyd discloses all the limitations of claim 1, as discussed above, and further discloses “wherein the comfort layer comprises a foam.” (See Boyd. More specifically, see at least: written description, paragraph [0042] --“A comfort layer 72, instead of or in addition to the foam layer 36, can be provided, sized the same as the mattress… The comfort layer 72 can also be made of a foam.”)
wherein the foam is a viscoelastic foam.” However, as discussed in claim 1, Boyd teaches the use of viscoelastic foams.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention (AIA ), to choose the appropriate material for a comfort layer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin, 125 USPQ 416 (MPEP 2144.07 Art Recognized Suitability for an Intended Purpose).
	Regarding claim 4, Boyd discloses all of the limitations of claim 1, as discussed above, and further discloses “wherein at least one intermediate layer comprises at least one channel extending laterally from a first side to an opposite side and a plurality of support elements disposed in the channel.” (See Boyd. More specifically, see at least: annotated figure 7 wherein, the figure illustrates, in one interpretation, a channel extending laterally from a first side to an opposite side and a plurality of support elements, 32, disposed in a channel.)
	Regarding claim 5, Boyd discloses all the limitations of claim 4, as discussed above, and further discloses “wherein each of the support elements of at least one intermediate layer is selected from the group consisting of tubular foam springs, foam spheres, or foam hemispheres.” (See Boyd. More specifically, see at least: annotated figure 7 wherein, the figure illustrates, in one interpretation, a tubular support element disposed in the channel. See also written description, paragraph [0009] --“The fluid filled cells preferably each comprise an elongate flexible envelope, with a recloseable opening for adding fluid to the envelope. The fluid-filled cells can contain gas (such as air), liquid (such as water), gel, and/or foam.”)
wherein at least one intermediate layer comprises one channel.” See Boyd. More specifically, see at least: annotated figure 7 wherein, the figure illustrates, in one interpretation, an intermediate layer, 22, comprising one channel, 30.  See also written description, paragraph [0026] --“There is preferably at least one elongate chamber 30 extending through the body 22”.)
	Regarding claim 7, Boyd discloses all the limitations of claim 6, as discussed above, and further discloses “wherein the channel is curved upward in side view”. See Boyd. More specifically, see at least: figure 3 wherein, in one interpretation, the figure illustrates the side view of the intermediate layer, 22, and channels, 30.  The channel, 30, comprised of surfaces which curve upward.)
	Regarding claim 8, Boyd discloses all the limitations of claim 1, as discussed above, and further discloses “wherein at least one intermediate layer comprises a non- viscoelastic foam.” (See Boyd. More specifically, see at least: written description, paragraph [0032] --“The foam body 22 preferably comprises polyurethane foam, but could also be latex foam, gel-filled foams, and various viscoelastic foams (so-called "memory foams")... The foam body is preferably a single block of a single material with uniform properties; however the foam body could comprise multiple sections of the same foam with the same properties, the same foam with different properties, or different foams with different properties. These sections could be different layers, or different blocks arranged across the width or length to provide different support.”
	Regarding claim 9, Boyd discloses “A mattress assembly, comprising: a mattress (20), comprising a polyurethane layer; at least one intermediate layer (22) comprising at least one channel (30), at least one support element (32), or both, wherein a bottom-most intermediate layer is disposed directly above the polyurethane layer; and a comfort layer disposed directly above an uppermost intermediate layer; and a mattress foundation disposed under the mattress.” (See Boyd. More specifically, see at least: annotated figure 7 and written description, paragraph [0042] --“A comfort layer 72, instead of or in addition to the foam layer 36, can be provided, sized the same as the mattress, and central recess 70 can be made to accommodate both the mattress and the comfort layer. Preferably, however, the comfort layer 72 is sized to overly both the mattress and the tray 60. The comfort layer 72 can also be made of a foam.”  See also: paragraph [0026] --“The mattress 20 is adapted for use on a box spring or other conventional bed support, to provide comfortable support of a person while resting or sleeping.)
	Boyd does not explicitly disclose the type of foam used in each layer however, Boyd does teach the types of foam typically used in a foam mattress (PARA. [0032] --“The foam body 22 preferably comprises polyurethane foam, but could also be latex foam, gel-filled foams, and various viscoelastic foams (so-called "memory foams")... The foam body is preferably a single block of a single material with uniform properties; however the foam body could comprise multiple sections of the same foam with the same properties, the same foam with different properties, or different foams with different properties. These sections could be different layers, or different blocks arranged across the width or length to provide different support.” It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention (AIA ), to choose the appropriate material for a multi-layer foam mattress, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin, conventional mattress 100 formed using polyurethane foams is shown in FIG. 1. The mattress 100 conventional includes a top layer 102 and a bottom layer 104. The top layer 102 is generally designed for comfort and may include, for example, viscoelastic foam. The bottom layer 104 is generally for support and may include a closed or open cell structure polyurethane foam (PARA. [0006]).”
	Regarding claim 10, Boyd discloses all the limitations of claim 9, as discussed above, and further discloses “wherein the comfort layer comprises a foam.” (See Boyd. More specifically, see at least: written description, paragraph [0042] --“A comfort layer 72, instead of or in addition to the foam layer 36, can be provided, sized the same as the mattress… The comfort layer 72 can also be made of a foam.”)
	Regarding claim 11, Boyd discloses all the limitations of claim 10, as discussed above, but does not specifically disclose “wherein the foam is a viscoelastic foam.” However, as discussed in claim 9, Boyd teaches the use of viscoelastic foams.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention (AIA ), to choose the appropriate material for a comfort layer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin, 125 USPQ 416 (MPEP 2144.07 Art Recognized Suitability for an Intended Purpose).
	Regarding claim 12, Boyd discloses all of the limitations of claim 9, as discussed above, and further discloses “wherein at least one intermediate layer comprises at least one channel extending laterally from a first side to an opposite side and a plurality of support elements disposed in the channel.” (See Boyd. More specifically, see at least: annotated figure 7 wherein, the figure illustrates, in one interpretation, a channel extending laterally from a first side to an opposite side and a plurality of support elements, 32, disposed in a channel.)
	Regarding claim 13, Boyd discloses all the limitations of claim 12, as discussed above, and further discloses “wherein each of the support elements is selected from the group consisting of tubular foam springs, foam spheres, or foam hemispheres.” (See Boyd. More specifically, see at least: annotated figure 7 wherein, the figure illustrates, in one interpretation, a tubular support element disposed in the channel. See also written description, paragraph [0009] --“The fluid filled cells preferably each comprise an elongate flexible envelope, with a recloseable opening for adding fluid to the envelope. The fluid-filled cells can contain gas (such as air), liquid (such as water), gel, and/or foam.”)
	Regarding claim 14, Boyd discloses all the limitations of claim 12, as discussed above, and further discloses “wherein at least one intermediate layer comprises one channel.” (See Boyd. More specifically, see at least: annotated figure 7 wherein, the figure illustrates, in one interpretation, an intermediate layer, 22, comprising one channel, 30.  See also written description, paragraph [0026] --“There is preferably at least one elongate chamber 30 extending through the body 22”.)
	Regarding claim 15, Boyd discloses all the limitations of claim 14, as discussed above, and further discloses “wherein the channel is curved upward in side view”. (See Boyd. More specifically, see at least: figure 3 wherein, in one interpretation, the figure illustrates the side 
	Regarding claim 16, Boyd discloses all the limitations of claim 9, as discussed above, and further discloses “wherein at least one intermediate layer comprises a non- viscoelastic foam.” (See Boyd. More specifically, see at least: written description, paragraph [0032] --“The foam body 22 preferably comprises polyurethane foam, but could also be latex foam, gel-filled foams, and various viscoelastic foams (so-called "memory foams")... The foam body is preferably a single block of a single material with uniform properties; however the foam body could comprise multiple sections of the same foam with the same properties, the same foam with different properties, or different foams with different properties. These sections could be different layers, or different blocks arranged across the width or length to provide different support.”
	Regarding claim 17, Boyd discloses “A mattress (20), comprising: a polyurethane layer (42); at least one intermediate layer (22) comprising at least one channel (30), at least one support element (32), or both, wherein a bottom-most intermediate layer (40) is disposed directly above the polyurethane layer (42), and at least one intermediate layer comprises at least one channel (30) extending laterally from a first side to an opposite side and a plurality of support elements (32) disposed in the channel; and a viscoelastic foam layer (36 or 72) disposed directly above an uppermost intermediate layer. (See Boyd. More specifically, see at least: annotated figure 7 wherein the figure illustrates, in one interpretation, a channel, 30, extending laterally from a first side to an opposite side and a plurality of support elements, 32, disposed in a channel. See also: written description, paragraph [0042] --“A comfort layer 72, instead of or in addition to the foam layer 36, can be provided, sized the same as the mattress, and central recess 70 can be made to accommodate both the mattress and the comfort layer. Preferably, however, the comfort layer 72 is sized to overly both the mattress and the tray 60. The comfort layer 72 can also be made of a foam.”)
	Boyd does not explicitly disclose the type of foam used in each layer however, Boyd does teach the types of foam typically used in a foam mattress (PARA. [0032] --“The foam body 22 preferably comprises polyurethane foam, but could also be latex foam, gel-filled foams, and various viscoelastic foams (so-called "memory foams")... The foam body is preferably a single block of a single material with uniform properties; however the foam body could comprise multiple sections of the same foam with the same properties, the same foam with different properties, or different foams with different properties. These sections could be different layers, or different blocks arranged across the width or length to provide different support.” It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention (AIA ), to choose the appropriate material for a multi-layer foam mattress, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin, 125 USPQ 416 (MPEP 2144.07 Art Recognized Suitability for an Intended Purpose).  An example of which can be found in US2016/0331150 to Limer et al. (“Limer”) wherein, Limer teaches a multi-layer foam mattress and further discloses “(A) conventional mattress 100 formed using polyurethane foams is shown in FIG. 1. The mattress 100 conventional includes a top layer 102 and a bottom layer 104. The top layer 102 is generally designed for comfort and may include, for example, viscoelastic foam. The bottom layer 104 is generally for support and may include a closed or open cell structure polyurethane foam (PARA. [0006]).”
wherein each of the support elements is selected from the group consisting of tubular foam springs, foam spheres, or foam hemispheres.”  (See Boyd. More specifically, see at least: annotated figure 7 wherein, the figure illustrates, in one interpretation, a tubular support element disposed in the channel. See also written description, paragraph [0009] --“The fluid filled cells preferably each comprise an elongate flexible envelope, with a recloseable opening for adding fluid to the envelope. The fluid-filled cells can contain gas (such as air), liquid (such as water), gel, and/or foam.”)
	Regarding claim 19, Boyd discloses all the limitations of claim 17, as discussed above, and further discloses “wherein at least one intermediate layer comprises one channel”. (See Boyd. More specifically, see at least: annotated figure 7 wherein, the figure illustrates, in one interpretation, an intermediate layer, 22, comprising one channel, 30.  See also written description, paragraph [0026] --“There is preferably at least one elongate chamber 30 extending through the body 22”.)
	Regarding claim 20, Boyd discloses all the limitations of claim 19, as discussed above, and further discloses “wherein the channel is curved upward in side view.” (See Boyd. More specifically, see at least: figure 3 wherein, in one interpretation, the figure illustrates the side view of the intermediate layer, 22, and channels, 30.  The channel, 30, comprised of surfaces which curve upward.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US8918935 to Gladney teaches a multi-layer foam mattress comprised of an intermediate layer comprising a channel extending laterally from a first side to an opposite side of the mattress.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T COBLE whose telephone number is (303)297-4502.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 






/J.T.C./Examiner, Art Unit 3673                                                                                                                                                                                                        
/ERIC J KURILLA/Primary Examiner, Art Unit 3619